DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-14, drawn to a control valve; and 
Group 2, claim(s) 15-19, drawn to a flow regulating insert.

Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a spatially fixed pin and an elastically deformable annular throttling member encompassing at least a part of the pin, wherein the annular throttling member defines an orifice, the orifice being modifiable by deformation of the annular throttling member under a pressure difference across the flow regulating insert, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US2017/0101849 (“Silva”).  Silva discloses a spatially fixed pin (22) and an elastically deformable annular throttling member (16) encompassing at least a part of the pin (see figs. 1 and 2), wherein the annular throttling member defines an orifice (24), the orifice being modifiable by deformation of the annular throttling member under a pressure difference across the flow regulating insert (members 20, 22 and 16 are formed from elastomer material, see paragraph [0013], and pressure difference causing deformation between positions of figs. 1 and 2).
This application contains claims directed to more than one species of the control valve. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, drawn to a control valve rotatable about an axis of rotation between closed and open positions; and
Species II, drawn to a control valve, which is a 6-way valve comprising two consumer ports and four source ports.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim(s) 1-7, 10-12 and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of a valve housing, a valve regulating body, and at least one flow regulating insert, wherein the flow regulating insert comprises a spatially fixed pin and an elastically deformable annular throttling member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FR2714137 (“Hatton”).  Hatton discloses a valve housing (2), a valve regulating body (1), and at least one flow regulating insert, wherein the flow regulating insert comprises a spatially fixed pin (15) and an elastically deformable annular throttling member (14).
This application contains claims directed to more than one species of the flow regulating insert. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, drawn to a flow regulating insert having a carrier plate, wherein the annular throttling member defines the orifice between the pin and a portion of the carrier plate; and
Species B, drawn to a flow regulating insert having a frame element and a carrier plate, wherein the carrier plate comprises a recess for receiving the frame element.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim(s) 15 and 19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a spatially fixed pin and an elastically deformable annular throttling member encompassing at least a part of the pin, wherein the annular throttling member defines an orifice in the flow regulating insert for the passage of the fluid flow, the orifice being modifiable by deformation of the annular throttling member under a pressure difference across the flow regulating insert, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US2017/0101849 (“Silva”).  Silva discloses a spatially fixed pin and an elastically deformable annular throttling member encompassing at least a part of the pin, wherein the annular throttling member defines an orifice in the flow regulating insert for the passage of the fluid flow, the orifice being modifiable by deformation of the annular throttling member under a pressure difference across the flow regulating insert.
Additionally, upon a brief review of the claims, claims 15-19 would be subject to rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Applicant is advised to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 17 would further be subject to rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim is ambiguous as to which claim upon which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.